603 S.E.2d 876 (2004)
268 Va. 437
INOVA HEALTH SYSTEM, Appellant,
v.
Steven GRANDIS, Appellee.
Record No. 040242.
Supreme Court of Virginia.
November 5, 2004.
Inova Health System appeals from a October 31, 2003 judgment of the Circuit Court of Fairfax County holding that Inova Mount Vernon Hospital (Inova) had the obligation to care for Steven Grandis and to advise the Fairfax County Department of Human Development if it chose to discharge Grandis. Upon review of the record, briefs, and argument of counsel, the Court is of opinion that there is error in the judgment of the circuit court.
On November 9, 2002, Grandis was involuntarily committed by order of the General District Court of Fairfax County to Inova for a period of 180 days pursuant to Code § 37.1-67.3(I). The commitment order was affirmed by the circuit court on December 20, 2002.
On January 21, 2003, the director of Inova discharged Grandis, finding that Grandis was not an imminent danger to himself or others and that his discharge would not be detrimental to the public welfare or injurious to Grandis. Subsequently, the circuit court held a number of hearings and entered various orders relating to Grandis' involuntary commitment. Throughout this period, Inova asserted that it had properly discharged Grandis in January 2003, that it was not responsible for the care of Grandis, and that the circuit court did not have jurisdiction to enter the various orders, including the October 31, 2003 order at issue here.
Code § 37.1-67.3(K) states that a person committed pursuant to an order of involuntary commitment under that section "shall be released at the expiration of 180 days unless involuntarily committed by further petition and order of a court as provided herein." In this case, the 180 day period ended well before the October 31, 2003 order was entered and no "further petition" had been filed. Although the circuit court stated that it "lacked jurisdiction over the person of Steven Grandis due to the passage of more than 180 days since his involuntary commitment," it nevertheless continued to adjudicate matters involving Grandis' involuntary commitment. The circuit court did not have authority to adjudicate matters involving Grandis' involuntary commitment because that court's jurisdiction over the involuntary commitment ended 180 days after the commitment order was entered.
For the reasons stated, the Court reverses that portion of the judgment of the circuit court imposing on Inova certain requirements and an obligation to care for Grandis and dismisses Inova from this proceeding.
This order shall be certified to the said circuit court and shall be published in the Virginia Reports.